Citation Nr: 1217790	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a July 2007 decision, the Board denied reopening the Veteran's claim as to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychological disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in January 2008, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a February 2008 order, the Court granted the motion, vacated the Board's July 2007 decision, and remanded the matter to the Board for further development and readjudication.   The Board remanded the Veteran's claim in July 2008 for a notification letter.  The Veteran was sent an appropriate letter in January 2009 in accordance with the July 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

The issue of entitlement to service connection for a psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed September 1992 decision denied the Veteran's application to reopen the claim of entitlement to service connection for a psychiatric disorder (PTSD). 

2.  Some of the evidence submitted subsequent to the September 1992 decision is new to the claims file and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1992 decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).

2. Some of the evidence received subsequent to the September 1992 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for a psychiatric disorder to include PTSD and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for a psychiatric disorder was first denied by a July 1973 rating decision.  The RO denied the Veteran's claim as the November 1969 examination did not show a psychiatric condition.  In addition, the service treatment records were completely negative for any evidence of complaints, findings, diagnosis, or treatment of a psychiatric condition and the psychiatric examination at separation was normal.  The Veteran was sent a letter in August 1973 notifying him of the July 1973 decision and his procedural and appellate rights.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case in January 1974.  The Veteran did not perfect the appeal and, therefore, the July 1973 decision became final.  38 C.F.R. § 20.1103.  Subsequently, the Veteran's application to reopen was denied by a November 1974 rating decision.  The Veteran was informed of the decision and his appellate and procedural rights (1-4107 enclosure) by a separate November 1974 letter.  The Veteran did not appeal, and therefore, the November 1974 rating decision became final.  Id.  

The Veteran submitted a claim to reopen in 1986, and a May 1986 rating decision reopened the Veteran's claim for a nervous condition to include PTSD.  The RO noted that the Veteran's service treatment records were unremarkable for any complaints, findings, treatment or diagnosis of PTSD.  The RO observed that the Veteran had a diagnosis of schizophrenia but no diagnosis of PTSD.  It was noted that the current examination did not provide a new factual basis to establish service connection for schizophrenia and that PTSD was not shown by the evidence of record.  The Veteran received notification of the rating decision via a June 1986 letter which informed him of his appellate and procedural rights.  The Veteran did not appeal, and therefore, the May 1986 rating decision is final.  Id.  The Veteran submitted a claim to reopen his previously denied claim in December 1987.  The Veteran's claim was denied by a June 1988 letter wherein it was noted that there was no evidence of record to show that he incurred PTSD during his period of active duty.  The Veteran was informed of his appellate and procedural rights; however, he did not appeal.  Therefore, the June 1988 decision is final.  Id.  In June 1992, the Veteran requested that his previously denied claim for service connection be reopened.  The Veteran's claim to reopen was denied by a September 1992 letter as there was no new evidence received.  The Veteran was also informed of his appellate and procedural rights (1-4107 enclosure).  The Veteran did not appeal the decision and, therefore, the June 1992 decision is final.  Id.  

The Veteran submitted a claim to reopen his previously denied claim for service connection for a psychiatric disorder to include PTSD in October 2004.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, section 3.156(a) of VA regulations provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection was last denied by the September 1992 decision.  The RO explained that the Veteran's claim to reopen was denied because there was no new evidence that the Veteran's psychiatric disorder/PTSD was incurred in active service.  

The evidence associated with the claims file subsequent to the September 1992 rating decision includes VA treatment records, the Veteran's assertions, the Veteran's sister's statement.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1992 decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a psychiatric disorder to include PTSD.  Specifically, the Board finds that the Veteran's sister's statement dated in August 2011 is new and material.  In the letter, the Veteran's sister, B.A., stated that her brother was never diagnosed with or treated for any mental health problem before he went into the Army.  She explained that when he returned from the Army, she was stunned at the change in him.  She stated, "In the first days following his return, we all noticed that his body would often shake noticeably and that he frequently talked to himself or to someone only he could hear.  We couldn't even look at him without him getting angry."  She stated that her brother's strange behavior has continued to this day.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Board finds that the letter is 'new' in that it was not before the RO at the time of the September 1992 decision.  The letter is 'material' as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  In this respect, B.A. is competent to attest to witnessing lay-observable symptomatology since the Veteran returned from active service.  Her statement suggests that the Veteran's psychiatric disorder had its onset in active service and continued to the present.  The Court has determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  Id.  The Board finds that B.A.'s letter is new and material and raises a reasonable possibility of substantiating the claim as a VA examination is required to adjudicate the claim.  Thus, the claim for service connection for a psychiatric disorder to include PTSD is reopened.  38 C.F.R. § 3.156(a).  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.



ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder to include PTSD is reopened; the appeal is granted to this extent only.


REMAND

Reason for Remand: To provide a VA examination, obtain Social Security Disability benefits, and obtain service personnel records and in-patient clinical records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record shows that the Veteran has been diagnosed with schizophrenia and psychosis.  The Board recognizes that the service treatment records are absent for any treatment or diagnosis of a psychiatric disorder.  The July 1969 separation report of medical examination reveals that the Veteran's psychiatric condition was clinically evaluated as normal.  In the accompanying report of medical history, the Veteran checked no as to experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  However, on the back of the report of medical history, the Veteran stated that he hated people in some ways, that he didn't like to study certain things, that he hated to be boxed up in tight corners, and that sometimes he did not feel like living.  The Veteran's representative has contended that these remarks suggest that the Veteran may have been experiencing psychiatric problems or early symptoms of a psychiatric disorder during active service.  See October 2011 statement.  Further, as noted above, the Veteran's sister stated that she witnessed the Veteran's symptoms immediately after service including shaking noticeably and talking to himself.  See August 2011 statement.  The medical evidence of record also shows that the Veteran was diagnosed with schizophrenia in 1973, only a few years after separation from active service.  He has stated himself that his problems have existed since service.  See March 1986 hearing testimony.  The Court has held that a veteran, as a layperson, is competent to report symptoms that he/she experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran in this case is competent to report his symptoms.  As such, the issue of continuity of symptomatology has been raised.  The evidence establishes a possible relationship between his disabilities and active service.  Importantly, however, the Veteran has not been provided a VA examination in connection with his claim.  In light of this fact, as well as the evidentiary posture as discussed herein, the Board concludes that an examination is warranted.  See McLendon, 20 Vet. App. 79.

With respect to the claim for service connection for PTSD, the Board recognizes that the Veteran has not been diagnosed with PTSD.  However, the most recent VA treatment records dated in September 2011 contain a positive screening for PTSD.  The Veteran has also reported that he has panic attacks, nightmares, and sees Vietnam in his mind over and over again.  In addition, the Veteran has provided statements that although he was not involved in direct combat, he was involved in sniper attacks.  The Veteran's service treatment records show that he served in Vietnam from January 1967 to January 1968 and his military occupational specialty (MOS) was combat construction specialist.  He served during the Counter-Offensive Phase II in Vietnam.  The Veteran was provided a notification letter in January 2009 with respect to his claim for service connection for PTSD.  However, as the claim is being remanded, the Veteran should be provided another letter specific to his claim for service connection for PTSD so that he may be given another opportunity to provide any information regarding alleged stressors.  In addition, the complete service personnel records should be requested and associated with the claims file.  

The record shows that the Veteran is in receipt of Social Security disability benefits for a nervous condition.  However, the medical records relied upon by the Social Security Administration (SSA), as well as the SSA's decision, are not in the claims file.  The Court has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA disability determination, as well as the medical records on which the decision was based.

Finally, the record shows that the Veteran identified experiencing paranoid ideation during his period of active service in 1969 in Germany.  See May 1973 VA Form 21-0526.  The Veteran was treated for gynecomastia in 1969 and the record suggests that the Veteran may have had psychiatric symptoms related to this condition.  The record indicates that the Veteran was treated at the U.S. Hospital in Nurnberg, Germany in 1969.  Thus, the RO should make a request for any in-patient clinical records related to the Veteran at the U.S. Hospital in Nurnberg, Germany including his treatment for gynecomastia and any mental health treatment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter regarding how to substantiate his claim for an acquired psychiatric disability, to include PTSD.  The letter should contain the information specific to substantiating a claim for PTSD.

2.  Obtain the Veteran's complete service personnel records.

3.  Obtain the SSA records pertinent to the Veteran's Social Security benefits.  All efforts to obtain these records should be fully documented.  SSA should provide a negative response if these records are not available and the Veteran notified accordingly.

4.  Request complete in-patient clinical records of the Veteran's treatment at the U.S. Army Hospital in Nurnberg, Germany for gynecomastia and mental health from January 1969 to December 1969.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disorder to include PTSD.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  The examiner should then address the following:

a.  Identify all current psychiatric disorders.

b.  For each psychiatric disorder identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the disorder had its onset during active service or is otherwise the result of an event, injury, or disease incurred in active service.  The VA examiner is reminded that the Veteran is competent to report symptoms he experienced during active service.  In addition, the examiner should discuss the Veteran's remarks on the July 1969 separation report of medical history.

If a diagnosis of PTSD is made, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any reported stressor(s) is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).

The examiner should observe the following regulation 38 C.F.R. § 3.304(f)(3) as well as any additional guidance provided when rendering the opinion.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In forming any opinion(s), the VA examiner must consider the Veteran's complete medical history.  (The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion(s), the examiner should not resort to mere speculation, but rather should consider that the phrase 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the RO on the complete evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


